Title: General Orders, 5 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thirsday March 5th 1778.
Eugene—Egham. Essex.


As Persons, Inhabitants of this State are often brought and lodged in the Provost-Guard upon charge of being disaffected or for other reasons which upon examination before a Court Martial appear groundless and those persons consequently subjected to needless Imprisonment;

The Commander in Chief therefore desires that in future the Adjutant General would before commitment refer the Cases of such as appear to him not to come under cognizance for a breach of a late act of Congress for punishing of persons for going in or coming out of Philadelphia for certain purposes therein described, to the Judge-Advocate, in order that if he does not think the charges well supported by the Evidence, the prisoners may be immediately discharged.
